MEMORANDUM OPINION
                                       No. 04-10-00062-CV

           STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                                 Appellant

                                                 v.

                                   Griselda JOHNSTON, et al,
                                            Appellees

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                   Trial Court No. 07-07-46107
                          Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 28, 2010

DISMISSED

           The Appellant State Farm County Mutual Insurance Company of Texas has filed a

motion, in accordance with Texas Rule of Appellate Procedure 42.1(a)(2), stating the parties

have resolved the dispute at issue and requesting this court dismiss this appeal. The motion is

granted and the appeal is hereby dismissed. TEX. R. APP. P. 42.1(a)(2).



                                                  PER CURIAM